DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species 1, claims 1-6 in the reply filed on February 1, 2021 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive.  This is found persuasive. Further, art was found that read on both Species and there is no burden to examining all of the claims. Therefore, the claims have been rejoined and claims 1-20 are examined below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahara et al, US Patent Application Publication 2005/0249876 A1.
Kawahara et al teaches:

Regarding claims 2, 8, and 16, the seventh conduit 105 is coupled to the process fluid conduit 105a upstream of the first 610a, third 610b, and fifth 610c conduits.  

Regarding claims 4, 10, and 18, the second three-way valve 610b is coupled to a second process fluid source conduit 107b configured to deliver a second process fluid.  
Regarding claims 5 and 11, the third three-way valve 610c is coupled to a third process fluid source conduit 107c configured to deliver a third process fluid.  
Regarding claims 12 and 19, the fourth three-way valve 613a is coupled to a fourth process fluid source conduit 110a configured to deliver a fourth process fluid. 
Regarding claims 3-6, 8-13, and 16-19 the specific processing fluid supplied to a specific valve is an intended use of the apparatus. Kawahara et al teaches the use of tetraethoxysilane and oxygen, and silane and nitrous oxide are well known in the art. Tetraethoxysilane, silane, oxygen, and nitrous oxide are commonly used as process fluids. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. Kawahara et al teaches all of the claimed structure and is capable of supplying the claimed processing fluid to the desired valve. Thus 
Regarding claim 15, a remote plasma source 112 in fluid communication with the process volume.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al, US Patent Application Publication 2005/0249876 A1, in view of Masuda, US Patent Application Publication 2009/0117746 A1.
Kawahara et al was discussed above.
Kawahara et al differs from the present invention in that Kawahara et al does not teach that the first process fluid conduit is configured to deliver a first process fluid to an area of the process volume adjacent to a center region of the substrate support, and the second process fluid conduit is configured to deliver a second process fluid to an area of the process volume adjacent to an edge of the substrate support.
Masuda teaches first process fluid conduit 64a is configured to deliver a first process fluid to an area of the process volume adjacent to a center region of the substrate support 6, and the second process fluid conduit 64b, 76 is configured to deliver a second process fluid to an area of the process volume adjacent to an edge of the substrate support 6.
The motivation for moving the first process fluid conduit of Kawahara et al adjacent to a center region of the substrate support, and moving the second process fluid conduit of Kawahara et al adjacent to an edge of the substrate support is to provide an alternate and equivalent process fluid conduit arrangement as taught by Masuda. Furthermore, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. The Examiner notes that the claims could be rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US Patent Application Publication 2006/0280867 A1 in view of Morimoto et al, US Patent Application Publication 2002/0192369, and Xu et al, US Patent Application Publication 2003/0021595 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716